Case 7:18-cV-10395-VB Document 64 Filed 02/05/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
DANIEL CAMERON M.D. '
: Case No.: 7:18-cv-
Plaintiff, : 103 95(VB)
-against- : NOTICE OF MOTION
JANN BELLAMY M.D., DAVID H. GORSKI M.D.,
STEVEN NOVELLA M.D., KIMBALL C. ATWOOD IV
M.D., HARRIET HALL M.D., MARK A. CRISLIP M.D.,
Defendants.
X

 

PLEASE TAKE NOTICE that upon the annexed declaration With exhibits annexed
thereto, and accompanying Memorandum of Law of Sasha R. Grandison, defendant JANN
BELLAMY i/s/h/a JANN BELLAMY M.D. Will move this court before the Hon. Vincent
Briccetti, United States District Judge, at the United States Courthouse, 300 Quarraposa Street,
White Plains, NeW York on a day and time to be set by the Court, for an Order pursuant to Fed. R.
Civ. P. lZ(b)(Z) and (6) for dismissal of plaintiffs Complaint for failure to state a cause of action,
lack of personal jurisdiction, for an award of attorney’s fees and costs, and for such other and
further relief as this Court deems just and proper.

Dated: New York, New York

January ll, 2019

Respectfully Submitted,

By; ; xii .l/l ct _ v /€ Az//£Millék-L“)
Saslia R. Grandison"(SGlOB)
Wilson, Elser, Moskowitz, Edelman & Dicker
LLP
Attorneys for Jann Bellamy l'/s/h/a Jann
Bellamy MD.
150 East 42"d Street

9543626v.l

Case 7:18-cV-10395-VB Document 64 Filed 02/05/19 Page 2 of 3

NeW York, New York 10017-5639
(212) 490-3000
File: l7l63.00004

S;lsh '.'1. Cj rand iso n"`t'_r`.-' \,\-'il solu':l sei'.COln

9543626v.l

Case 7:18-cV-1O395-VB Document 64 Filed 02/05/19 Page 3 of 3

CERTIFICATE OF SERVICE

I HEREBY CERTIFY, that on January , 2019, l electronically filed the foregoing
document With the Clerk of the Court using CM/ECF. l also certify that a true and accurate copy
of the foregoing document is being served Via transmission of Notices of Electronic Filing

generated by CM/ECF.

\
§ashzTR. Grandison (SErl 023)
Wilson, Elser, Moskowitz, Edelman & Dicker
LLP
Attorneysfor Jann Bellamy i/s/h/a Jann
Bellamy MD.
150 East 42nd Srreet
New York, New York 10017-5639
(212) 490-3000
File: l7l63.00004
Sasha.(firauclisonr&.1.wilsonelser.com

Respectfully submitted, ._
»r 2 t 5
By! ’/ "'\ ,§'? {¢//7 541 /`i / ;_?M 90 'f,£)/

 

9543626\/.1

